NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JACLYN R., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, J.P., N.R., Appellees.

                              No. 1 CA-JV 15-0218
                                FILED 11-17-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD24068
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee

John L. Popilek, Scottsdale
Counsel for Appellant



                        MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Patricia K. Norris joined.
                         JACLYN R. v. DCS, et al.
                           Decision of the Court

G O U L D, Judge:

¶1           Jaclyn R. (“Mother”) appeals from the juvenile court’s order
terminating her parental rights to her minor children J. P. and N. R. (the
“Children”). For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             In June 2013, DCS received a report that Mother tested
positive for methamphetamines during her prenatal visits for N.R. in April
and May. Later that month, when Mother gave birth to N.R., both Mother
and N.R. tested positive for methamphetamines. DCS did not remove the
Children from Mother’s home, but instead implemented a safety plan in
which Mother would participate in the Substance Exposed Newborn Safe
Environment (SENSE) program, substance abuse treatment through
TERROS, and urinalysis testing through TASC. Mother, however, failed to
enroll in the SENSE program and tested positive for amphetamines twice,
once at the end of June and once at the end of July.

¶3            As a result, on July 24, 2013, DCS took custody of the
Children. DCS filed a petition alleging the Children were dependent as to
Mother on the grounds of neglect and substance abuse. Mother did not
contest the petition’s allegations, and the juvenile court found the Children
dependent and approved a case plan of family reunification. Mother was
offered parent aide services, a psychological evaluation, substance abuse
testing through TASC, and substance abuse assessment and treatment
through TERROS.

¶4           In March 2014, the juvenile court approved changing
Mother’s case plan to severance and adoption. DCS moved to sever her
parental rights on the grounds of mental illness, substance abuse, and
fifteen months’ time in care.

¶5           On March 30 and April 23, 2015, the juvenile court held a
severance hearing. The court terminated Mother’s parental rights as to the
Children on the grounds of substance abuse, mental illness, and fifteen
months’ time in care. The court also terminated Mother’s rights to N.R. on
the grounds of six months’ time in care. Mother timely appealed.

                              DISCUSSION

¶6           Mother argues that the State did not establish grounds for
termination by clear and convincing evidence. We disagree.



                                     2
                          JACLYN R. v. DCS, et al.
                            Decision of the Court

¶7              As the trier of fact in a termination proceeding, the juvenile
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and make appropriate findings.” Jesus
M. v. Ariz. Dep't of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002), quoting In
re Pima Cty. Dependency Action No. 93511, 154 Ariz. 543, 546 (App. 1987).
“[W]e will accept the juvenile court's findings of fact unless no reasonable
evidence supports those findings, and we will affirm a severance order
unless it is clearly erroneous.” Id.

¶8             To terminate the parent-child relationship, the court's
findings must be based on clear and convincing evidence. Arizona Revised
Statutes (“A.R.S.”) section 8–537(B) (2007); Jesus M., 203 Ariz. at 280, ¶ 4. If
any one of the grounds for termination is supported by clear and
convincing evidence, “we need not address claims pertaining to the other
grounds.” Jesus M., 203 Ariz. at 280, ¶ 3; see Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 251, ¶ 27 (2000).

I.     Statutory Grounds for Severance

              In addition to other grounds, Mother’s rights were terminated
on the grounds of fifteen months’ time in care. A.R.S. § 8-533(B)(8)(c).
Termination based on fifteen months’ time in care requires that the State
prove: (1) the child has been in an out-of-home placement for fifteen
months, (2) the State has made diligent efforts to provide appropriate
reunification services, (3) the parent is unable to remedy the circumstances
of the placement, and (4) there is a substantial likelihood that the parent
will be unable to exercise proper and effective parental care and control in
the near future. A.R.S. § 8-533(B)(8)(c).

¶9            On appeal, Mother does not dispute the fact the Children
were in an out-of-home placement for fifteen months or that DCS made
diligent efforts to provide reunification services.       Rather, Mother
challenges the juvenile court’s determination that she did not remedy her
substance abuse problem, and that her drug abuse rendered her unable to
effectively parent the Children.

¶10           “[I]n considering the impact of drug addiction, we must
consider the treatment history of the parent” to determine whether “the
parent has been unable to rise above the addiction and experience sustained
sobriety in a noncustodial setting, and establish the essential support
system to maintain sobriety….” Raymond F. v. Ariz. Dep’t of Econ. Sec., 224
Ariz. 373, 378, ¶ 25 (App. 2010), citing In re N.F., 579 N.W.2d 338, 341 (Iowa
App. 1998).



                                       3
                         JACLYN R. v. DCS, et al.
                           Decision of the Court

¶11           Here, the record shows that Mother failed to complete
substance abuse treatment as required by her reunification plan. Mother
was referred to substance-abuse treatment on five separate occasions; on
the first four occasions, she failed to follow through with the referrals.
Following the fifth referral in October 2014, Mother did attend substance
abuse treatment, but was unable to complete the program due to her
hospitalizations for depression.1

¶12           In addition, Mother’s parent aide closed out her services in
July 2014, due to Mother’s inconsistent attendance at supervised visits and
parenting-skills sessions. In her report, the aide stated that Mother had
failed to understand the effect her substance abuse had on the Children.

¶13           Mother also failed to show that she was able to maintain an
extended period of sobriety. Prior to August 2014, Mother missed the
majority of her drug tests. During this time she repeatedly tested positive
for methamphetamines. In August 2014, she gave birth to another child,
E.R.; four days later she tested positive for methamphetamines.

¶14           After the birth of E.R., Mother’s compliance with drug testing
improved. Based on her efforts, the juvenile court reset the severance trial
to give Mother more time to participate in services. However, Mother
continued to miss drug tests during the period from August 2014 through
January 2015. Additionally, Mother did not provide any drug tests after
January 21, 2015.

¶15           Mother contends that DCS and the trial court simply dealt
with her labels as having a substance abuse and mental health problem and
that looking at the narrative, she was dealing with her depression by
seeking treatment and DCS did not consider her latest medical records.
While we recognize Mother made some efforts in dealing with her
problems, our role is to determine if there is reasonable evidence to support
the juvenile court’s decision. We cannot reweigh the evidence to reach a
different conclusion. Moreover, if Mother had continued to be sober, she
could have introduced those records.

¶16          Accordingly, the record supports the juvenile court’s decision
to terminate Mother’s rights based on fifteen months’ time in care.



1     Mother provided evidence that she was enrolled in a new substance
abuse program at the time of the severance hearing.



                                     4
                           JACLYN R. v. DCS, et al.
                             Decision of the Court

II.     Best Interests

 ¶17          Mother also contends the State provided insufficient evidence
 to show that severance was in the best interest of the children. The record
 does not, however, support her claim.

 ¶18             “To prove that the termination of parental rights would be in
 a child's best interests, [DCS] must present credible evidence demonstrating
 ‘how the child would benefit from a severance or be harmed by the
 continuation of the relationship.’“ Lawrence R. v. Ariz. Dep't of Econ. Sec.,
 217 Ariz. 585, 587, ¶ 8 (App. 2008) citing Mary Lou C. v. Ariz. Dep’t of Econ.
 Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004). Evidence showing a child is
 adoptable is sufficient to satisfy a finding that the child would benefit from
 the termination of parental rights. Matter of Appeal in Maricopa Cty. Juv.
 Action No. JS-501904, 180 Ariz. 348, 352 (App. 1994). In addition, the
 juvenile court may also consider whether the child's existing placement is
 meeting his needs. Audra T. v. Ariz. Dep’t of Econ. Sec, 194 Ariz. 376, 377, ¶
 5 (App. 1998) citing Matter of Appeal in Maricopa Cty. Juv. Action No. JS-8490,
 179 Ariz. 102, 107 (1994).

 ¶19           Here, the juvenile court found that the Children would
 benefit from a severance because Mother, due to her substance abuse, had
 not provided a safe and stable home. In addition, the juvenile court
 determined the Children’s current placement was meeting their needs, and
 was willing to adopt the Children. Accordingly, the record supports the
 juvenile court’s finding that termination is in the Children’s best interst.

                               CONCLUSION

 ¶20          For the reasons above, we affirm the juvenile court’s
 termination of Mother’s parental rights to the Children.




                                    :ama




                                       5